      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Maria Adame, et al.,                             No. CV-17-03200-PHX-GMS
10                  Plaintiffs,                       ORDER
11   v.
12   City of Surprise, et al.,
13                  Defendants.
14
15
16         Before the Court is Plaintiffs Maria Adame and Clarisa Abarca’s (“Plaintiffs”)

17   Motion for Certification to the Arizona Supreme Court, (Doc. 175), and Defendant City of

18   Surprise’s (“Defendant”) Motion for Summary Judgment Re: State Law Immunity,

19   (Doc. 177). The Court held oral argument on the motions on June 4, 2021. For the

20   following reasons both motions are denied.

21                                       BACKGROUND

22         This action concerns the death of Derek Adame, who was fatally shot by City of

23   Surprise Police Officer Joseph Gruver. Pursuant to the rulings of this Court and the Ninth

24   Circuit Court of Appeals, the only remaining claim is a wrongful death claim against the

25   City of Surprise based on an intentional shooting of decedent Derek Adame. Defendant

26   moved for, and Plaintiffs opposed, remand to state court because the remaining issues of

27   state law were novel or complex. (Doc. 133.) The Court denied Defendant’s Motion to

28   Remand. (Doc. 140.)
      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 2 of 6



 1           The parties’ remaining dispute centers on whether Officer Gruver’s actions were
 2   legally justified or, if not, whether they constitute a criminal felony. The City asserts that
 3   there is no liability for Officer Gruver’s acts that were justified. Further, the City argues
 4   that even if Officer Gruver’s acts were unjustified, Plaintiffs concede that they do not have
 5   any evidence that the City had knowledge of Gruver’s propensity to commit a felonious
 6   homicide. It thus argues that it is entitled to immunity pursuant to Arizona Revised Statute
 7   § 12-820.05(B), which designates public entities as immune from liability for a public
 8   employee’s felonious actions unless the entity had knowledge of the employee’s propensity
 9   to commit that act. At the parties’ final pretrial conference, the Court authorized Defendant
10   to file a motion for summary judgment on the issue. (Doc. 174.)
11                                          DISCUSSION
12      I.      Legal Standards
13              a. Motion for Certification to the Arizona Supreme Court
14           Pursuant to A.R.S. § 12-1861, the Arizona Supreme Court may answer questions of
15   law certified to it by a United States district court when: (1) there are questions of Arizona
16   law which may be determinative of the pending cause; and (2) there is no controlling
17   precedent on the issue from the Supreme Court or the Arizona Court of Appeals. To
18   determine whether certification is appropriate, courts consider the complexity of the issue,
19   the availability of precedent from other courts, and the magnitude of disagreement among
20   other courts. See Atl. Specialty Ins. Co. v. Teller, 224 F. Supp. 3d 844, 848 (D. Ariz. 2016).
21   Courts also consider whether and when the parties raise a certification request, the extent
22   to which the question is likely to be repeated and, its relative significance.
23              b. Motion for Summary Judgment
24           The purpose of summary judgment is “to isolate and dispose of factually
25   unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary
26   judgment is appropriate if the evidence, viewed in the light most favorable to the
27   nonmoving party, shows “that there is no genuine issue as to any material fact and that the
28   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Only disputes


                                                  -2-
      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 3 of 6



 1   over facts that might affect the outcome of the suit will preclude the entry of summary
 2   judgment, and the disputed evidence must be “such that a reasonable jury could return a
 3   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
 4   (1986).
 5            “[A] party seeking summary judgment always bears the initial responsibility of
 6   informing the district court of the basis for its motion and identifying those portions of [the
 7   record] which it believes demonstrate the absence of a genuine issue of material fact.”
 8   Celotex, 477 U.S. at 323. Parties opposing summary judgment are required to “cit[e] to
 9   particular parts of materials in the record” establishing a genuine dispute or “show[ ] that
10   the materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P.
11   56(c)(1). A district court has no independent duty “to scour the record in search of a
12   genuine issue of triable fact[.]” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996).
13      II.      Analysis
14            In this matter, two statutes govern and limit the scope of civil liability for harm
15   arising out of force employed by law enforcement officers. First, pursuant to A.R.S.
16   § 13-413, “civil liability cannot be imposed on a law enforcement officer for ‘engaging in
17   [justified] conduct,’ regardless of the theory of recovery.” Ryan v. Napier, 245 Ariz. 54,
18   63, 425 P.3d 230, 239 (2018) (quoting A.R.S. § 13-413). Second, pursuant to A.R.S.
19   § 12-820.05(B), where a public employee commits a felony, a public entity can only be
20   liable for the act if it had knowledge of the employee’s propensity for that action. Section
21   12-820.05(B) provides:
22            A public entity is not liable for losses that arise out of and are directly
              attributable to an act or omission determined by a court to be a criminal
23
              felony by a public employee unless the public entity knew of the public
24            employee’s propensity for that action. This subsection does not apply to acts
              or omissions arising out of the operation or use of a motor vehicle.
25
26   A.R.S. § 12-820.05(B).

27            The parties dispute whether either provision prohibits recovery here. However,

28   Plaintiffs cite no evidence of propensity in this case. Thus, even if the shooting is presumed



                                                  -3-
      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 4 of 6



 1   unjustified, Plaintiffs only prevail if Officer’s Gruver’s conduct did not amount to a
 2   criminal felony that triggers § 12-820.05(B) immunity, or “if Officer Gruver’s acts or
 3   omissions aris[e] out of the operation or use of a motor vehicle.”
 4                   1. The vehicle exception applies in this case.
 5          Although generally a public entity is only liable for the felonious acts or omissions
 6   of its employees if it has actual knowledge of the employee’s propensity toward those acts,
 7   A.R.S. § 12-820.05(B) excepts “acts or omissions arising out of the operation or use of a
 8   motor vehicle.” No authority has interpreted the vehicle exception in this context, but
 9   federal courts have read the law to require a causal connection between the harm at issue
10   and the vehicle. See Larson v. Berumen, 187 F.3d 647 (9th Cir. 1999) (construing A.R.S.
11   §12-820.05’s vehicle exception in light of similar language in Arizona insurance statutes
12   to require a causal connection between the vehicle and injury at issue); Garcia v. Garibay,
13   No. CIV 12-929 TUC FRZ, 2013 WL 1442505, at *4 (D. Ariz. Apr. 9, 2013) (same).
14          The plain language of the statute applies to any act or omission arising out of the
15   operation or use of a motor vehicle. The provision does not limit the exception’s application
16   to operators who are public employees. Indeed, the Arizona Supreme Court has specified
17   that in construing A.R.S. §§ 12-820–12-826, “governmental liability is the rule in Arizona
18   and immunity is the exception.” Doe ex rel. Doe v. State of Arizona, 200 Ariz. 174, 176,
19   24 P.3d 1269, 1271 (2001). To effectuate the purpose of the statute, courts must thus
20   “construe immunity provisions narrowly.” Id. Construing § 12-820.05’s grant of immunity
21   according to its plain meaning, the statute does not provide immunity for a government
22   employee’s “acts . . . arising out of the operation or use of a motor vehicle.” Defendant’s
23   assertion that the exception applies only where a public employee operates or uses a vehicle
24   is not supported by the plain meaning of the provision or Arizona principles of immunity
25   construction.
26          The harm at issue in this case is the death of Decedent Adame. There is, at the very
27   least a genuine issue of material fact as to whether Officer Gruver’s killing of the decedent
28   arose in substantial part out of the Decedent’s engagement of, and thus operation or use of,


                                                 -4-
      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 5 of 6



 1   a motor vehicle. Defendant’s Motion for Summary Judgment is thus denied.
 2                 2. Plaintiffs’ Requests for Certification are Denied
 3          In their Motion for Certification, Plaintiffs raise several questions relating to the
 4   application of § 12-820.05, questioning (1) whether, the Court may find Officer Gruver’s
 5   conduct a felony as a matter of law by the Court; (2) whether an unjustified killing is
 6   automatically a criminal felony; and (3) what consequences flow from a civil finding of a
 7   criminal felony. However, because there is a genuine issue of material fact as to whether
 8   § 12-820.05(B)’s vehicle exception applies in this case to preclude immunity for
 9   Defendant, Plaintiffs’ remaining questions about the applicability are not determinative of
10   this case. As non-determinative questions are inappropriate for certification, the Court
11   declines to certify Plaintiffs’ remaining questions for review.
12                                         CONCLUSION
13          For the reasons set forth above, the Court declines to certify Plaintiffs’ questions to
14   the Arizona Supreme Court. Summary judgment is denied because there is a genuine issue
15   of material fact as to whether § 12-820.05(B)’s vehicle exception applies in this case.
16          IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Certification
17   (Doc. 175) is DENIED.
18          IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment
19   (Doc. 177) is DENIED.
20          IT IS FURTHER ORDERED that Defendant’s Motion to Strike (Doc. 182) is
21   DENIED.
22          IT IS FURTHER ORDERED that Defendant’s Motion To Strike Plaintiff’s Brief
23   or, In the Alternative, Motion to Vacate Oral Argument and Grant Leave to Defendant City
24   of Surprise to File a Responsive Brief (Doc. 188) is GRANTED in part and DENIED in
25   part as follows:
26          1. Defendant’s Motion to Strike is GRANTED. As Plaintiffs’ Brief, (Doc. 187),
27             was filed without authorization, it is hereby stricken from the record.
28          2. Defendant’s Motion to Vacate Oral Argument is DENIED as moot.


                                                 -5-
      Case 2:17-cv-03200-GMS Document 191 Filed 06/11/21 Page 6 of 6



 1         3. Defendant’s Motion for Leave to File a Responsive Brief is DENIED.
 2         IT IS FURTHER ORDERED setting an in-person status conference on Monday,
 3   June 21, 2021 at 10:00 a.m. in Courtroom 601, Sandra Day O’Connor U.S. Federal
 4   Courthouse, 401 West Washington Street, Phoenix, Arizona 85003-2151.
 5         Dated this 11th day of June, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
